                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No. 1:19-cv-272-LCB

                                              )
 MAXWELL KADEL; JASON FLECK;                  )
 CONNOR THONEN-FLECK, by his next             )
 friends and parents, JASON FLECK and         )
 ALEXIS THONEN; JULIA MCKEOWN;                )
 MICHAEL D. BUNTING, JR.; C.B., by his        )
 next friends and parents, MICHAEL D.         )
 BUNTING, JR. and SHELLEY K.                  )
 BUNTING; and SAM SILVAINE,                   )
                                              )
                         Plaintiffs,          )      NOTICE OF APPEARANCE /
                                              )     SUBSTITUTION OF COUNSEL
                          v.                  )
                                              )
 DALE FOLWELL, in his official capacity       )
 as State Treasurer of North Carolina; DEE    )
 JONES, in her official capacity as Executive )
 Administrator of the North Carolina State    )
 Health Plan for Teachers and State           )
 Employees; UNIVERSITY OF NORTH               )
 CAROLINA AT CHAPEL HILL; NORTH )
 CAROLINA STATE UNIVERSITY;                   )
 UNIVERSITY OF NORTH CAROLINA                 )
 AT GREENSBORO; and NORTH                     )
 CAROLINA STATE HEALTH PLAN FOR )
 TEACHERS AND STATE EMPLOYEES, )
                                              )
                        Defendants.           )
                                              )

       The undersigned counsel, Mr. James Benjamin Garner, Esq., hereby provides notice

to this Honorable Court, of his appearance as counsel for the North Carolina State Health

Plan for Teachers and State Employees; Dale Folwell (sued in his official capacity as State

Treasurer of North Carolina); and Dee Jones (sued in her official capacity as Executive




      Case 1:19-cv-00272-LCB-LPA Document 55 Filed 04/24/20 Page 1 of 3
Administrator of the Plan). The undersigned—General Counsel to the North Carolina

Department of the State Treasurer—further requests that former General Counsel Sam M.

Hayes be terminated and removed from the docket as counsel representing the above

Defendants, and that all future pleadings, motions, notices, correspondence, and other

papers relating to representation of these Defendants be served on undersigned substituted

counsel.

      Respectfully submitted, this the 24th day of April, 2020.



                                         /s/ J. Benjamin Garner
                                         J. Benjamin Garner
                                         N.C. Bar No. 41257
                                         General Counsel
                                         North Carolina Department of
                                            the State Treasurer
                                         3200 Atlantic Avenue
                                         Raleigh, North Carolina 27604
                                         Telephone: (919) 814-4000
                                         Facsimile: (919) 855-5805
                                         Ben.Garner@nctreasurer.com




      Case 1:19-cv-00272-LCB-LPA Document 55 Filed 04/24/20 Page 2 of 3
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document was filed through the ECF

system and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF).

       This the 24th day of April, 2020.




                                            /s/ J. Benjamin Garner
                                           J. Benjamin Garner
                                           N.C. Bar No. 41257
                                           General Counsel
                                           North Carolina Department of
                                              the State Treasurer
                                           3200 Atlantic Avenue
                                           Raleigh, North Carolina 27604
                                           Telephone: (919) 814-4000
                                           Facsimile: (919) 855-5805
                                           Ben.Garner@nctreasurer.com




      Case 1:19-cv-00272-LCB-LPA Document 55 Filed 04/24/20 Page 3 of 3
